Title: Thomas Jefferson to George Jefferson, 13 September 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir  Monticello Sep. 13. 09.
           We propose that my grandson, Jefferson Randolph shall attend the Mathematical department of the academy of Messrs Girardin, Wood etc in Richmond, and that he should go as soon as the frosts set in, say the 1st week in October, which is as early as an upland constitution ought to approach the tide water.  can you be so good as to engage a birth for him in some good family where he can pursue his studies free from interruptions of company.  indeed if there were a good French family, in which nothing but French is spoken, it would be preferable, as it would give him an opportunity of learning to speak that language which he already reads tolerably well. as to the character of his diet, the plain fare of usual at schools is all that is desired. I must ask the favor of you to let me hear from you, as soon as you can ascertain where he can be placed, & particularly to inform me of the terms as well of the school as of the boarding, & what advances are to be made. I salute you with constant affection.
          
            Th:
            Jefferson
        